Citation Nr: 1608825	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  09-39 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial rating higher than 20 percent for right fifth toe bunionectomy residuals.

2. Entitlement to an initial rating higher than 20 percent for left fifth toe bunionectomy residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to June 2001, and from June 2002 to October 2007.

These matters come before the Board of Veterans' Appeals (Board or BVA) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas. Jurisdiction over this case was transferred to the VARO in Denver, Colorado, and that office forwarded the appeal to the Board.

A September 2009 rating decision increased both disability ratings from 0 percent to 10 percent, effective November 2007. A September 2010 rating decision increased both disability ratings from 10 percent to 20 percent, effective November 1, 2007. However, as these grants do not represent total grants of the benefits sought on appeal, the claims for increase remain before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

In September 2012, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

In June 2014, the Board remanded the claims for a new VA examination and for any outstanding, relevant treatment records to be added to the record. The matters have been returned to the Board for appellate review.





FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's right fifth toe bunionectomy residuals resulted in moderately severe disability, as demonstrated by pain that limits walking distance and weight-bearing.

2. Throughout the period on appeal, the Veteran's left fifth toe bunionectomy residuals resulted in moderately severe disability, as demonstrated by pain that limits walking distance and weight-bearing.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 20 percent for right fifth toe bunionectomy residuals have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 5284 (2015).

2. The criteria for an initial disability rating in excess of 20 percent for left fifth toe bunionectomy residuals have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Id. Such notice should be provided to a claimant before the initial unfavorable decision of a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the December 2008 rating decision on appeal, letters dated November 2007 and August 2008, provided the Veteran with notice of the information and evidence needed to substantiate his claim. The Veteran received additional letters dated July 2009 and September 2009. Consistent with Dingess, these letters included notice of the process in which VA assigns disability evaluations and effective dates. The letter also provided information on the evidence needed to make a decision, consistent with the finding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices. Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim. 

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims. The Veteran's service treatment records, claims submissions, lay statements, and VA treatment records have been obtained and associated with the record. Pertaining to the Veteran's increased disability rating for his service-connected disabilities, VA examinations were afforded in September 2008, August 2009, August 2010, and September 2015. The record does not suggest and the Veteran has alleged that the most recent examination was inadequate. Moreover, evidence received since the most recent examination does not indicate that the Veteran's condition has changed such as to warrant the scheduling of a new VA examination to reassess the symptoms and severity of his disabilities. Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria. 

Furthermore, as noted above, in September 2012, the Veteran testified at a videoconference hearing before the undersigned. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the Acting VLJ (AVLJ) fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims. Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims. As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file. See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). Thus, for the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal as to the issue of increased disability rating for his service-connected disabilities.

II. Compliance with Stegall

As noted in the Introduction, in June 2014 the Board previously remanded these claims for further development. 

In accordance with the remand directives, VA has obtained the Veteran's complete service treatment records and VA treatment records, to include St. Louis VA Medical Center records from August 2010 to September 2014. Such records have been appropriately associated with the Veteran's electronic claims file. No additional treatment records have been identified by the Veteran.

Also in compliance with the remand, the Veteran was afforded an appropriate VA examination in September 2015. The VA examiner examined the Veteran, reviewed the claims file, and provided medical findings outlining the Veteran's current level of severity of impairment, loss of motion, functional loss, and additional disability during flare-ups,  resulting from his service-connected bilateral foot disabilities. 

Last, as directed by the remand, the RO readjudicated the claim, and given that the benefits requested by the Veteran were not granted in full, the RO provided a September 2015 Supplemental Statement of the Case (SSOC).

The Board acknowledges that VA has adequately developed the Veteran's claims by making sufficient efforts to collect the Veteran's records and by providing the Veteran with appropriate notice, the necessary VA examinations, and an SSOC. Therefore, the Board finds that there has been substantial compliance with its prior remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

III. Increased Schedular Ratings of the Right and Left Fifth Toe Bunionectomy Residuals

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2015).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations. 38 C.F.R. § 4.45 (2015). 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends he is entitled to increased ratings for his service-connected right and left fifth toe bunionectomy residuals. 

The Veteran's left fifth toe bunionectomy residuals are currently rated as 20 percent disabling, effective November 1, 2007; and the Veteran's right fifth toe bunionectomy residuals are currently rated as 20 percent disabling, effective November 1, 2007. 

The RO has rated the Veteran's claims under Diagnostic Code 5284. 38 C.F.R. § 4.71a. Diagnostic Code 5284 provides for a 10 percent evaluation for a moderate foot injury. A 20 percent rating is warranted for a moderately severe foot injury. A 30 percent rating is warranted for a severe foot injury. 38 C.F.R. § 4.71a, Diagnostic Code 5284. The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2012). It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. 

After a careful review of the claims file, the Board finds that throughout the period on appeal, the Veteran's left and right feet have consistently manifested symptoms that warrant a rating of no more than 20 percent. As will be discussed below, the Board does not find that the criteria for a rating in excess of 20 percent have been met and denies the Veteran's claims for an increased ratings.

VA examinations dated September 2008, August 2009, August 2010, and September 2015, all indicate that the Veteran complained of bunions on the fifth toe of each foot, which were surgically removed in March 2007. The examiners consistently noted a scar on each foot, but found that the scar was well healed, not tender, and not raised. The Veteran's symptoms were described throughout as a constant dull ache or throbbing ache, rated 1-2 on a scale of 1 to 10 while sitting, and rated from 7-10 on a 1 to 10 scale when walking or standing for a prolonged period. In fact, in August 2009, the Veteran reported that "[e]ven getting up to go to the refrigerator increases the Veteran's pain to a 4-5" on a scale of 1 to 10. Additionally, "[l]onger trips for example going to Walmart increases his pain to a 8-9 . . . ," with the Veteran estimating that "additional limitation of motion or functional impairment during these episodes at 100% lasting anywhere from 2-4 hours." The August 2009 examiner specifically noted the Veteran's gait, describing it as "antalgic, as he walks carefully to avoid putting pressure on the outer portion of his foot." Functional limitation at each examination was reported as limitation in ambulating and standing for prolonged periods of time, with the September 2015 examination reporting functional loss as pain on weight-bearing and lack of endurance for both feet. Moreover, the September 2015 examiner stated that there was "mild tenderness to palpation of 5th MTP" in both feet, but found that in both feet there was no other functional loss, or no weakness, fatigueability, or incoordination, that significantly limits functional ability during flare ups or when used repeatedly over time.

February 2009 treatment records from Dr. B.G., D.P.M., indicate pain in both feet, with pain and a popping noise when walking. Furthermore, a March 2009 letter from Dr. B.G. states that the Veteran continues to have pain where he had his surgery, and that he could not wear normal shoes. He stated, "[p]ain and edema are present over the dorsal, lateral and plantar fifth metatarsophalangeal joints on both feet." He further noted that the "areas are extremely painful with weightbearing and with palpation." Dr. B.G. advised that the "bilateral fifth metatarsal head excision."

VA treatment records from September 2008 to February 2011 note foot pain and issues related to the bunions that were trimmed in service. The treatment records also report that foot pain is limiting the Veteran's activities.

In several statements submitted by the Veteran, as well as in the Veteran's testimony at the hearing, the Veteran explained that he has nerve and tendon damage, and described pain when placing weight on his feet and a popping sound and sensation when walking. Furthermore, the Veteran stated that he has changed the way he walks, placing his weight on the inside of his feet rather than the outside, causing an unnatural gait. It is again noted that there is chronic pain and that it is impossible to walk or stand for a long period of time due to both swelling and pain, with that pain measuring between 7 and 10 by the end of the day. Moreover, the Veteran has asserted that pain killers as well as insoles do not help alleviate pain. Specifically at the September 2012 hearing, the Veteran testified that when grocery shopping he uses a motorized cart, and that playing and looking after his toddler son is difficult due to his pain. 

A September 2012 lay statement from the Veteran's sister, D.B., attests to the Veteran's foot problems and notes that they have changed his life. She described the pain as daily discomfort, with medications not appearing to help. She also reported that she has taken his son to the park when he could not due to this pain.

The evidence of record describes manifestations in both the left and right feet that warrant a rating of no more than 20 percent under Diagnostic Code 5284. While the Veteran is competent to report that his disability is worse than presently evaluated, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence. Although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for evaluations in excess of 20 percent. The Veteran has limitations of motion, including distance in walking and pain upon weight-bearing. However, as the Veteran asserted, he is able to walk and stand for short periods of time, and only requires the use of a motorized device to assist with ambulation when grocery shopping. While the Veteran's gait is altered and the Veteran's activities are limited, the symptoms consistently described and noted throughout the period on appeal do not meet the criteria of severely disabling. In fact, the September 2015 examination noted only mild tenderness to palpation in both feet, and, considering the DeLuca criteria, did not find any other functional loss, or weakness, fatigueability, or incoordination, that significantly limits functional ability during flare ups or when used repeatedly over time. See DeLuca, 8 Vet. App. at 206 (1995). Therefore, the Board does not grant the Veteran's claims for increased ratings in excess of 20 percent under Diagnostic Code 5284.

Last, the Board also considers whether Diagnostic Code 5003 might serve as a basis for an increased rating. Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis). However, when there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003. A rating of 20 percent requires X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a.

VA examination dated September 2015 diagnosed the Veteran with degenerative arthritis in the right and left fifth toe based on an X-ray. However, in addition to each foot not having two or more major joints or two or more minor joint groups identified, the Veteran is already rated at 20 percent disabling in both feet. Therefore, no additional higher or alternative ratings under Diagnostic Code 5003 can be applied.

IV. Additional considerations

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's service-connected right and left foot disabilities are manifested by pain on movement, limited walking distance, and pain upon weight-bearing. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the schedule of ratings for the musculoskeletal system. See 38 C.F.R. § 4.71a, Diagnostic Code 5284. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight-bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional or unusual about the Veteran's left and right foot disabilities, as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted in this case. 

Finally, this case does not warrant a remand for consideration of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  During his September 2015 examination, the Veteran confirmed that he had retired from his occupation in 2007.  He has not in any way suggested that his service-connected foot disabilities render him unemployable.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

ORDER

Entitlement to an initial rating higher than 20 percent for right fifth toe bunionectomy residuals is denied

Entitlement to an initial rating higher than 20 percent for left fifth toe bunionectomy residuals is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


